Citation Nr: 1036945	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Nashville, 
Tennessee.  

In the Veteran's March 2008 substantive appeal, he requested a 
hearing at a local VA office before a member of the Board (i.e., 
Travel Board hearing).  A letter from the RO to the Veteran, 
dated in June 2009, shows that at that time, the RO had scheduled 
the Veteran for such a hearing in July 2009.  A notation on the 
letter reflects that the Veteran failed to report for the 
hearing.  As the Veteran did not request a rescheduling of the 
hearing or show good cause for his failure to appear, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In March 2010, the Board remanded this case for additional 
development.  The purposes of this remand have been met and the 
case is ready for appellate consideration.  


FINDINGS OF FACT

1.  During service, the Veteran was diagnosed with congenital 
scoliosis; the evidence does not reflect any inservice, 
superimposed disease or injury on the congenital scoliosis.      

2.  There is a preponderance of evidence against a nexus between 
a current diagnosis of a back disability, to include chronic 
lumbar strain and degenerative disc disease of the lumbosacral 
spine, and any incident of service.



CONCLUSIONS OF LAW

1.  Congenital disorders, such as congenital scoliosis, are not 
diseases or injuries for which VA compensation is payable.  
38 C.F.R. § 3.303(c).    

2.  Entitlement to service connection for a back disability, to 
include chronic lumbar strain and degenerative disc disease of 
the lumbosacral spine, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 2006 
letter sent to the Veteran by the RO adequately apprised him of 
the information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
August 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the August 2006 letter informed 
him about how VA determines effective dates and disability 
ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the November 2006 
RO decision that is the subject of this appeal in its August 2006 
letter.  With respect to the Dingess requirements, the Veteran 
was provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of an 
award (see letter from RO, dated in August 2006), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA notice 
at the required time.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in April 2010, which was thorough in 
nature and provided competent opinions regarding the pertinent 
aggravation and nexus questions in this case.  The Board finds 
that the medical evidence of record is sufficient to resolve this 
appeal; the VA has no further duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon, supra; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that VA 
fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in service if manifest to compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A pre-existing 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to have been in sound condition at service 
entrance except as to defects, infirmities, or disorders noted, 
or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before service.  38 U.S.C.A. § 1111. 
The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus 
enjoys an initial presumption of sound condition upon service 
entry if the enlistment records do not reflect that the veteran 
has a disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting 
that "[w]hen no preexisting condition is noted upon entry to 
service, the veteran is presumed to have been sound upon entry," 
but that "if a preexisting disorder is noted upon entry to 
service, the veteran cannot bring a claim for service connection 
for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the disease 
or injury was not aggravated by service. VAOPGCPREC 3-2003; 
Wagner, supra.  

Congenital or developmental defects are not diseases or injuries 
within the meaning of the applicable legislation and, therefore, 
generally may not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9 (2009).  There are, 
however, certain limited exceptions to this rule.  Service 
connection may be granted for hereditary diseases that either 
first manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during service. 
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service 
a congenital or developmental defect is subject to a superimposed 
injury or disease, service connection may be warranted.  
VAOPGCPREC 82- 90 (July 18, 1990).







III.  Factual Background

The Veteran's service treatment records show that in December 
1965, he underwent a pre-induction examination.  At that time, 
his spine and other musculoskeletal system were clinically 
evaluated as "normal."  After the Veteran entered the military, 
he was seen numerous times for complaints of back pain.  In July 
1966, he was diagnosed with back strain.  Due to the Veteran's 
back pain, x-rays were taken of his lumbosacral spine in August 
1966, September 1966, November 1966, and January 1967.  The 
August and September 1966 x-rays showed scoliosis of the lumbar 
spine convex to the left, without other significant 
abnormalities.  The November 1966 and January 1967 x-rays showed 
moderate rotoscoliosis of the dorsal lumbar spine convexed to the 
right; the vertebral bodies otherwise were unremarkable and no 
significant osteoarthritis changes were apparent.  In September 
1966, it was noted that the Veteran had congenital scoliosis, 
and, as such, he was placed on a physical profile.  Specifically, 
he was medically qualified for limited duty, which included no 
running, jumping, prolonged standing or marching, and no 
prolonged handling of heavy materials.  In November 1966, the 
Veteran stated that he hurt his back in high school when he fell 
off of a rope in gym class.  He also noted that he had injured 
his back in a work-related accident prior to his entrance in the 
military.  

The Veteran's service treatment records further reflect that in 
January 1967, the Veteran underwent a psychological evaluation in 
order to determine whether any of his back pain had a psychogenic 
basis.  At that time, the examiner stated that the Veteran had 
complaints of back pain prior to his entrance into the military.  
The Veteran's back pain worsened after an industrial accident 
several years ago.  However, the Veteran's back symptoms had 
become noticeably more severe and disabling since entry into the 
military service.  The examiner noted that there were a number of 
psychological factors that may have contributed to the Veteran's 
symptoms, including that the Veteran's wife and parents believed 
that his back pain could be grounds for medical separation.  The 
examiner opined that it could not be stated that all of the 
Veteran's back pain was psychogenic in nature but that there 
seemed to be a great deal of secondary gain involved, and it 
seemed significant that the pain was worse whenever the Veteran 
was under psychological pressure.  The examiner recommended that 
the Veteran undergo counseling.  In October 1968, the Veteran 
underwent a separation examination.  At that time, he denied 
recurrent back pain.  The Veteran's spine and other 
musculoskeletal system were clinically evaluated as "normal."          

In August 2006, the Veteran filed a claim of entitlement to 
service connection for a back disability.          

In March 2008, the Veteran submitted private employment records, 
dated from August 1972 to December 1991.  The records show that 
in September 1972, the Veteran was given a physical restriction 
until March 1973, and that during that period of time, he was not 
allowed to lift any weights beyond 60 pounds.  It was noted that 
the Veteran was a smelter but that he would work in the handyman 
department during his period of physical restriction.  From March 
1973 to September 1973, and from March 1975 to September 1975, 
the Veteran was given additional physical restrictions and no 
repetitive stooping or bending was permitted.  In November 1986, 
the Veteran was given a permanent physical restriction and was 
not allowed to lift any weights beyond 50 pounds.  The records 
include a private medical x-ray report which reflects that in 
December 1987, the Veteran had an x-ray taken of his lumbar 
spine.  The x-ray was reported to show moderate scoliosis.  There 
was no evidence to suggest associated degenerative arthritis and 
there was adequate preservation of the intervertebral disc spaces 
and vertebral body heights.           

In March 2008, the Veteran submitted private medical records.  
The records include a private hospitalization report which shows 
that the Veteran was hospitalized for five days in June 1991.  
Upon admission, it was noted that he had been experiencing severe 
low back pain for three days.  Specifically, the Veteran was 
ironing when he felt a sharp pain with a "snapping sound" in 
his lower back after he straightened up.  He subsequently 
developed low back pain.  While the Veteran was hospitalized, x-
rays were taken of his lumbar spine.  The x-rays were reported to 
show disc space thinning between the 5th lumbar vertebra and 1st 
sacral segment.  Upon his discharge, the pertinent diagnosis was 
severe lumbar strain.       

The private medical records also include a treatment record which 
reflects that in April 1996, the Veteran was treated for 
complaints of left flank pain since November 1995.  X-rays were 
taken of the Veteran's lumbar spine and were reported to show no 
definite abnormalities, although the upper lumbar vertebral 
bodies appeared to be "washed out."  The diagnosis was low back 
pain/left flank pain.  In an additional treatment record, dated 
in June 1996, it was reported that the Veteran had undergone 
physical therapy which was helpful.  The diagnosis was of low 
back pain/left flank pain, resolved.  

The private medical records further include a private medical 
statement from R.C.L., M.D., dated in April 1997.  In the 
statement, Dr. L. indicated that in March 1997, the Veteran had 
developed right leg weakness.  Subsequently, he developed severe 
low back pain which radiated down his right leg.  According to 
Dr. L., the Veteran had his first episode of severe low back pain 
from heavy lifting in 1991.  The back pain lasted approximately 
three months and the Veteran did not have any further problems 
with the back except for minor pain every now and then.  
Following the physical examination, Dr. L. diagnosed the Veteran 
with weakness of the right leg, possible muscle strain.    

In April 2010, the Veteran underwent a VA examination.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claim file.  He noted that the Veteran's pre-induction 
examination revealed that the Veteran did not report any back 
problems upon entrance into the military.  The examiner indicated 
that when he asked the Veteran whether he had any pre-existing 
condition prior to entering service, the Veteran reported that he 
had scoliosis and back pain.  The examiner stated that after the 
Veteran was inducted, he was seen on numerous occasions for 
complaints of back pain.  The Veteran was diagnosed with 
lumbosacral strain.  He was also diagnosed with scoliosis which 
was determined to be congenital.  Due to the Veteran's back 
problems, he was placed on a permanent profile which included no 
overhead reaching and no heavy lifting over 30 pounds.  The 
Veteran indicated that when his limitations were exceeded, his 
back pain was exacerbated.  According to the Veteran, after he 
was discharged, his back pain was worse than when he entered the 
military.  However, he did not seek any care or take any 
medications for his back.  The examiner noted that there was no 
evidence of any treatment for the Veteran's back for the next 
several years.  The Veteran was able to provide evidence of work 
restrictions within three years of his separation from the 
military.  There was documentation in 1972 of a 60-pound maximum 
lifting of weight.  There was also documentation in 1973 of no 
repetitive stooping or bending.  Additional restrictions were 
noted in 1975 and 1986.  Lumbar spine x-rays from 1987 confirmed 
the presence of scoliosis; however, there was no evidence of any 
degenerative arthritis or intervertebral disc disease at that 
time.  Thus, in summary, the examiner stated that the Veteran was 
discharged in 1969.  Over the next 20 years, there was no 
evidence of ongoing care for a back problem.  Although the  
Veteran had the permanent restrictions, he did not have ongoing 
treatment from a physician.  He also did not have any ongoing 
therapy and he was not taking ongoing medications during that 
time. 

In the April 2010 VA examination report, the examiner stated that 
the first evidence of record of any lumbar disc disease was in 
1991 when the Veteran had x-rays taken after developing sever 
back pain.  The examiner reported that at that time, there was no 
mention of chronic back pain dating back to the time of service.  
The examiner indicated that in 1997, there was clear evidence 
that the Veteran had developed lumbar disc disease with 
radiculopathy.  The Veteran noted that he currently had chronic 
back pain.  At the time of the examination, x-rays were taken of 
the Veteran's lumbar spine.  The impression was of mild 
dextroconvex curvature at the thoracolumbar junction; diffuse 
mild to moderate degenerative disc disease.  Following the 
physical examination and a review of the Veteran's x-rays, the 
examiner diagnosed the Veteran with the following: (1) lumbar 
strain while in the service, (2) mild congenital scoliosis, 
stable, and (3) lumbar disc disease.  With respect to the 
Veteran's lumbar strain, the examiner stated that based on a 
review of the entire evidence of record, it was likely that the 
Veteran had a pre-existing back strain, prior to entering the 
service.  The examiner also opined that it was likely that the 
Veteran had an aggravation of his back strain while in the 
service.  In addition, the examiner noted that other than the 
work restrictions, there was no evidence of ongoing care of the 
Veteran's back after his discharge.  In regard to the Veteran's 
lumbar disc disease, the examiner noted that it was not until the 
1990's, over 20 years after the Veteran's discharge, that the 
Veteran developed lumbar disc disease.  The examiner opined that 
it was less likely than not that the Veteran's time in the 
military directly caused or permanently aggravated his current 
lumbar disc disease.  The examiner noted that the Veteran's 
lumbar disc disease was a result of normal aging, as well as the 
Veteran's history of almost 30 years of assembly line work.         


IV.  Analysis

At the outset, with respect to the Veteran's diagnosed congenital 
scoliosis, the Board notes that congenital and developmental 
disorders are not among those for which VA compensation is 
payable, absent a showing of a superimposed disease or injury.  
38 C.F.R. § 3.303(c ).  The Veteran's congenital scoliosis, first 
shown in service and further demonstrated post-service, is such a 
congenital abnormality.  As to the existence of any superimposed 
disease or injury, none is shown in service treatment records or 
by any other medical evidence of record.  In the April 2010 VA 
examination report, the examiner stated that there was no 
evidence showing that the Veteran received specific treatment 
directed at the congenital scoliosis during service.  In 
addition, he further noted that there was no evidence of post-
service treatment for the congenital scoliosis over the next 20 
years after the Veteran's discharge.  The examiner concluded that 
the Veteran's scoliosis was a congenital condition which was 
unlikely caused or permanently aggravated by his period of 
service and that the condition had remained stable since leaving 
the service.  Thus, in light of the above, the Board finds that 
there is no competent evidence which shows that the Veteran's 
congenital scoliosis was subjected to an in-service superimposed 
disease or injury which created additional disability.  Under 
these circumstances, service connection for congenital scoliosis 
is not warranted.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.   

As previously stated, a veteran is presumed to have been in sound 
condition at service entrance except as to defects, infirmities, 
or disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before service.  
38 U.S.C.A. § 1111.  To rebut the presumption of soundness under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003;  Wagner, supra.  

In light of the above facts and applicable law, the Veteran is 
presumed to have been in sound condition with respect to his 
spine when he entered active duty in January 1966.  The Board 
specifically notes that upon the Veteran's pre-induction 
examination, dated in December 1965, the Veteran's spine and 
other musculoskeletal system were clinically evaluated as 
"normal."  In addition, there is no x-ray evidence documenting 
arthritis in the Veteran's spine prior to service or during 
service.  [The Board notes that the first x-ray evidence 
documenting arthritis in the Veteran's spine is in June 1991.]  
However, on numerous occasions during service, the Veteran gave a 
history of low back pain and trauma to his back prior to his 
induction.  Specifically, he noted that he had injured his back 
in high school and in a work-related accident, with subsequent 
back pain.  In this regard, the Board recognizes that a symptom, 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Nevertheless, in the April 2010 VA examination report, 
the examiner concluded that after a review of the entire record, 
it was likely that the Veteran had pre-existing back strain prior 
to entering the service.  The examiner noted that the Veteran's 
service records confirmed the history of back problems prior to 
the Veteran's entrance into the military.  There was an 
orthopedic evaluation which documented a work-related back injury 
six years prior to the Veteran's induction.  There was also an 
extensive psychological evaluation which documented an industrial 
back injury prior to the Veteran's entrance into service.  Thus, 
while a back strain was not "noted" on the Veteran's pre-
induction examination, the evidence, taken as a whole clearly and 
unmistakably shows that the Veteran had a back strain prior to 
his entrance into the military.  

The remaining question is whether the evidence clearly and 
unmistakably shows that the Veteran's pre-existing back strain 
was not aggravated during service.  In this regard, the Board 
recognizes that upon the Veteran's separation examination, dated 
in October 1968, the Veteran denied recurrent back pain and his 
spine and other musculoskeletal system were clinically evaluated 
as "normal."  However, the Veteran's service treatment records 
show that he was treated for back pain and strain throughout his 
period of service.  In addition, in the Veteran's January 1967 
psychological evaluation report, the examiner noted that the 
Veteran's back symptoms had become noticeably more severe and 
disabling since entry into the military service.  While the 
examiner concluded that some of the Veteran's back pain was 
psychogenic in nature, he also reported that not all of the 
Veteran's back pain was psychogenic.  Moreover, in the April 2010 
VA examination report, it was the examiner's opinion that it was 
likely that the Veteran had an aggravation of his back strain 
while he was in the service.     

In light of the above, the Board is unable to find that there is 
clear and unmistakable (undebatable) evidence that the Veteran's 
back strain was not aggravated during service.  Therefore, the 
presumption of soundness attaches and the Veteran is found to 
have been sound at service entrance.

Given that the Veteran is entitled to a presumption of soundness 
at service entrance, the pertinent question in this case becomes 
whether the Veteran currently has a back disability that is 
related to his period of service.  Based on a thorough review of 
the record, the Board finds that there is a preponderance of 
evidence against the Veteran's claim for service connection for a 
back disability, to include chronic lumbar strain and 
degenerative disc disease of the lumbosacral spine.  In this 
regard, the Board notes that the Veteran's service treatment 
records are negative for any complaints or findings of 
degenerative arthritis of the lumbosacral spine.  In this regard, 
the Veteran had x-rays taken of his lumbosacral spine in August 
1966, September 1966, November 1966, and January 1967; the ex-
rays were all negative for any findings of arthritis.  In 
addition, the Board recognizes that the Veteran was treated on 
numerous occasions throughout his period of service for 
complaints of low back pain.  The Board also recognizes that on 
several occasions, the Veteran was diagnosed with back strain.  
However, upon his October 1968 separation examination, the 
Veteran denied recurrent back pain.  In addition, his spine and 
other musculoskeletal system were clinically evaluated as 
"normal."     

Upon a review of the post-service evidence, the Board recognizes 
that in September 1972, over three and a half years after the 
Veteran's discharge, the Veteran was given a work physical 
restriction and was not allowed to lift any weights beyond 
60 pounds.  In addition, he was given additional restrictions in 
March 1973, March 1975, and November 1986.  However, a review of 
the physical restriction reports is negative for any complaints 
or findings of a back disability.  The reports do not show that 
the specific reason for the restrictions was because of a back 
disability.  Thus, the first actual post-service evidence of a 
back disability is in June 1991, over 22 years after the 
Veteran's separation from the military.  In this regard, private 
medical records show that during the Veteran's June 1991 
hospitalization, x-rays were reported to show disc space thinning 
between L5-S1.  Upon the Veteran's discharge, the pertinent 
diagnosis was severe lumbar strain.  With respect to negative 
evidence, the Court held that the fact that there was no record 
of any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy period 
of absence of complaints].

The Board recognizes that the Veteran has a current disability of 
the spine, diagnosed as chronic lumbar strain and degenerative 
disc disease of the lumbosacral spine.  However, there is no 
competent evidence of record of a nexus between the Veteran's 
currently diagnosed back disability and any incident of service, 
to include his in- service diagnoses of back strain.  The Board 
observes that the only competent opinion that addresses the 
contended causal relationship, the VA clinician who examined the 
Veteran in April 2010, weighs against the claim.  In the April 
2010 VA examination report, the examiner specifically opined that 
with respect to the Veteran's lumbar disc disease, it was less 
likely than not that the Veteran's time in the military directly 
caused or permanently aggravated the Veteran's current lumbar 
disc disease.  Rather, the examiner linked the Veteran's lumbar 
disc disease to normal aging and the Veteran's history of almost 
30 years of assembly line work.  In regard to the Veteran's 
lumbar strain, the examiner stated that other than the work 
restrictions, there was no evidence of ongoing care of the 
Veteran's back after his discharge.  Thus, the examiner did not 
link any current back strain to the Veteran's period of service.  
Accordingly, the examiner's opinions oppose, rather than support, 
the Veteran's claim.

The Board recognizes according to private medical records, in 
June 1991, the Veteran was diagnosed with lumbar strain.  
However, at that time, the Veteran noted that he had been 
experiencing low back pain for three days, and the records are 
negative for any link between the Veteran's then-diagnosed lumbar 
strain and his period of service.  Additional private medical 
records reflect that in April 1996, the Veteran was diagnosed 
with low back pain/ left flank pain.  However, the records are 
also negative for any link between the Veteran's then-diagnosed 
low back pain and his period of service.  Moreover, the records 
show that in June 1996, the low back pain had resolved.    

The only evidence of record supporting the Veteran's claim is his 
own opinion that he currently has a back disability, to include 
chronic lumbar strain and degenerative disc disease of the 
lumbosacral spine, that is related to his period of service.  
However, the Veteran has not been shown to possess the training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does not 
constitute competent medical evidence.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).    

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of a 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 V.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran is certainly competent to testify as to 
symptoms such as back pain.  However, he is not competent to 
render a medical diagnosis.  With respect to the Veteran's 
currently diagnosed back disability, the Board observes that 
degenerative arthritis is diagnosed on the basis of clinical and 
x-ray examinations.  Specialized education and/or training are 
required for a determination as to such diagnosis or to determine 
the etiology of arthritis.  The Veteran is not competent to 
provide an opinion on an earlier diagnosis or the causation of 
his degenerative arthritis of the lumbosacral spine.

In regard to any current diagnosis of chronic lumbar strain, the 
Board recognizes the Veteran's contention that he has a current 
lumbar strain that is related to his period of service, 
specifically to in-service diagnoses of back strain.  However, as 
stated above, although the Veteran was diagnosed with back strain 
on numerous occasions during service, upon his October 1968 
separation examination, he denied recurrent back pain and his 
spine and other musculoskeletal system were clinically evaluated 
as "normal."  In addition, the first post-service evidence of a 
diagnosis of a lumbar strain is in June 1991, over 22 years after 
the Veteran's separation from the military.  

To the extent that the Veteran is claiming continuity of low back 
symptomatology (38 C.F.R. § 3.303(b)) during the 22 year gap 
between service and the first post-service diagnosis of a back 
disability, to include recurrent low back pain, the absence of 
any contemporaneously recorded medical or lay evidence of any 
back symptoms for such a length of time weighs against the claim.  
Maxson, supra.  In this case, the Board finds the fact that at 
the time of the Veteran's discharge, the Veteran's spine and 
other musculoskeletal system were clinically evaluated as 
"normal," and the absence of any relevant medical findings for 
that 22-year period outweigh the Veteran's history of low back 
symptoms during the period of time in question which was provided 
well over three decades post-service.  As noted by the examiner 
from the Veteran's April 2010 VA examination, during that 22-year 
period between the Veteran's discharge and the first evidence of 
a back disability, although the Veteran had restrictions at work, 
he did not have ongoing treatment from a physician.  In addition, 
he also did not have any ongoing therapy and he was not taking 
ongoing medications during that time.  Thus, the "normal" 
evaluation of the Veteran's spine upon his discharge, and the 
absence of pertinent abnormal findings for so many years are more 
credible and persuasive than the lay statements provided over 37 
years later.  In addition, it is again important to note that the 
only competent opinion that addresses the contended causal 
relationship weighs against the claim. 

In light of the above, the Board finds that there is no objective 
medical evidence showing that the Veteran had degenerative disc 
disease of the lumbosacral spine during service or within a year 
after his discharge.  In addition, there is no medical evidence 
of record relating any current spine disability, to include 
chronic lumbar strain and degenerative arthritis, to any incident 
of service, to include the in-service findings of back strain.  
Therefore, in light of the above, the Board finds that there is a 
preponderance of evidence against the claim for service 
connection for a back disability, to include chronic lumbar 
strain and degenerative disc disease of the lumbosacral spine.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt. However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disability, to include chronic 
lumbar strain and degenerative disc disease of the lumbosacral 
spine, is denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


